Citation Nr: 1000488	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left knee 
tendonitis, to include as secondary to service-connected 
degenerative arthritis of the left hip with possible 
avascular necrosis. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back condition.

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left hip with 
possible avascular necrosis.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.

The RO apparently reopened the claim of entitlement to 
service connection for a back condition and recharacterized 
the claim as service connection for degenerative disc disease 
(DDD) with facet arthropathy of the lumbar spine, to include 
as secondary to service-connected degenerative arthritis of 
the left hip with possible avascular necrosis, and denied it 
on a de novo basis.  Nonetheless, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, DDD with facet arthropathy of the 
lumbar spine, to include as secondary to service-connected 
degenerative arthritis of the left hip with possible 
avascular necrosis and entitlement to an initial evaluation 
in excess of 10 percent for degenerative arthritis of the 
left hip with possible avascular necrosis being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In November 1994 the RO denied the Veteran's claim of 
service connection for a low back condition on grounds that 
new and material evidence showing attribution of a low back 
disability to service; following notice of this decision, the 
Veteran did not file a notice of disagreement and the rating 
decision became final.

2.  Evidence received since the November 1994 rating decision 
is new and material and raises a reasonable possibility of 
substantiating the claim.

3.  It has not been shown by competent and probative evidence 
that the Veteran has left knee tendonitis causally related to 
service or his service-connected degenerative arthritis of 
the left hip with possible avascular necrosis.


CONCLUSIONS OF LAW

1.  The RO's November 1994 decision denying entitlement to 
service connection for a low back disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received since the 
November 1994 rating decision and the claim of entitlement to 
service connection for a low back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Service connection for left knee tendonitis is not 
established.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the claim pertaining to whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a back condition, 
considering the favorable outcome detailed below, VA's 
fulfillment of its duties to notify and assist need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006)

With respect to the claim for service connection for left 
knee tendonitis, to include as secondary to service-connected 
degenerative arthritis of the left hip with possible 
avascular necrosis, the RO provided the appellant pre-
adjudication notice by a letter dated in June 2007.

VA has obtained the Veteran's service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, and obtained medical opinions 
as to the etiology of his claimed left knee disability.  The 
Board finds the VA examinations to be thorough and complete, 
and sufficient upon which to base a decision with regards to 
this claim.  All known and available records relevant to the 
issues adjudicated herein have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  The Veteran has only identified 
outstanding private records pertaining to his low back and 
left hip disability; these are addressed below in the remand 
portion of this decision.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

New and Material Evidence: Low Back

The Veteran's claim for service connection of a low back 
disability was previously considered and denied by the RO in 
a November 1994 rating decision on the grounds that new and 
material evidence showing attribution of a low back 
disability to service had not been received.  The Veteran was 
notified of that decision and of his appellate rights, but 
did not appeal that decision.  That decision is now final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. §§ 5108, 
7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2009).  

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

At the time of the November 1994 rating decision, which 
denied the Veteran's application to reopen his claim for 
service connection of a back condition, the evidence of 
record consisted of the Veteran's service treatment records 
and private treatment records pertaining to diagnosis and 
treatment of a chronic low back strain.  The RO denied the 
reopening of the previously denied claim on the grounds that 
new and material evidence had not been submitted showing 
attribution of a low back disability to service.

With respect to this claim, new and material evidence has 
been received.  In particular, the Board notes an October 
2007 private medical record from the Tri-County Memorial 
Hospital and Nursing Home showing an assessment of low back 
pain, "probably partially due to his significantly deviated 
gait from his let hip pain."  Also, the Board notes an 
October 2007 MRI from VA showing diagnosis of mild DDD of the 
lumbar spine with facet arthropathy.  Accordingly, as this 
evidence relates to a previously unestablished fact necessary 
to substantiate the claim, the claim is reopened.  To this 
extent only is the claim allowed.  The underlying claim for 
service connection is addressed below in the remand section 
of this decision.



Service Connection: Left Knee

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
Veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  As the Veteran filed his 
claim in May 2007, the amendment is applicable to the current 
claim.

A finding of secondary service connection requires competent 
medical evidence to connect the asserted secondary disability 
to the service-connected disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2009).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(b) (2009); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Every veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence or medical judgment is such 
as to warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).

Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of sound 
condition in 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board is bound to follow the precedent opinions of the 
General Counsel.  38 U.S.C.A. § 7104(c).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

The Veteran's entrance examination dated in October 1969 
documents normal clinical evaluation of the lower extremities 
and musculoskeletal system.  At this time, the Veteran denied 
having never had or having a "trick" or locked knee and 
swollen or painful joints.

The Board notes that on his separation report of medical 
history dated in August 1971 that the Veteran acknowledged 
having a "trick" or locked knee.  In this regard, a 
physician noted a reported 5 year prior onset of intermittent 
pain in the left knee when the Veteran was struck in the left 
knee.  The physician found no locking or swelling and 
clinical evaluation revealed normal lower extremities and 
musculoskeletal system at separation.

Of record is an October 2005 treatment record from the 
Gundersen Clinic, albeit pertaining to a complaint regarding 
the left hip.  This record notes that on examination, the 
Veteran had a relatively normal-appearing gait and that his 
knee range of motion was essentially pain free at the time. 

In July 2006 the Veteran initially presented at the VA 
medical center for treatment.  At this time, he complained of 
pain in the left knee that came and went.  He desired that VA 
investigate the cause of his pain and identify what treatment 
options were available. 

Another treatment note from the Gundersen Clinic, dated in 
March 2007, appears in the record.  At this time, the Veteran 
was referred for evaluation of left knee pain.  A history of 
significant degenerative joint disease and possible avascular 
necrosis of the left hip was noted.  At this time, the 
Veteran related that his left knee had begun to bother him 
approximately one year prior and had gotten progressively 
worse.  He complained of a radiating type pain that extended 
from his hip down to the left knee.  He denied any history of 
injury to the knee, as well as swelling or inflammation 
thereof.  It was noted that X-rays did not reveal any 
significant abnormality, but that an MRI revealed evidence of 
a MCL sprain with some slight bone marrow contusion with 
trabecular fracture involving the lateral femoral condyle.  
"Left knee pain secondary to degenerative joint disease and 
avascular necrosis of the left hip" was assessed.  The 
Veteran was advised that it was not believed that there was 
any significant pathology in the left knee to account for his 
knee pain, which was largely felt to be the result of 
arthritis and avascular necrosis of the left hip.  

In July 2007 the Veteran was provided a VA examination in 
furtherance of substantiating his claim.  At this time, it 
was noted that the Veteran had asserted that a left knee 
condition was caused or aggravated by his service-connected 
left hip arthritis with possible avascular necrosis.  The 
examination report notes that the claims file was reviewed.  
At this time, the Veteran reported a history of stiffness in 
the left knee for years, which had gotten worse since 2006 
when his hip condition worsened, resulting in an altered 
gait.  X-rays of the left knee showed no fracture, 
dislocation or discreet arthritis changes.  The left knee 
joint space was symmetric and well-maintained.  Acute 
intermittent tendonitis of the left knee, temporarily 
aggravated, was assessed.  The examiner concluded that it was 
at least as likely as not that the "service connected 
disability" caused the claimed left knee disability, per the 
2006 reported history of aggravation and records.

In August 2007 VA obtained another opinion in order to 
clarify the opinion of the July 2007 examination.  The 
examination report documents that the claims file was 
reviewed by the examiner.  The examiner noted that the 
Veteran's entrance examination was negative for any left knee 
condition, but that the discharge examination noted a 
complaint of intermittent left knee pain with an onset of 5 
years prior, which preceded the Veteran's entrance into 
service.  The examiner noted the aforementioned March 2007 
private treatment record that indicated left knee pain 
secondary to left hip degenerative joint disease of the left 
hip, with a complaint of an approximate 1-year prior onset.

The August 2007 examiner ultimately concluded, upon reviewing 
the prior opinion and pertinent evidence, that the Veteran's 
left knee condition was not directly caused by his service-
connected left hip condition.  He noted that the Veteran had 
a pre-existing left knee condition, which was not permanently 
aggravated by his service-connected left hip condition.  He 
based is conclusion on the Veteran's history, physical 
examination, test, records and medical literature.  

In opening, to the extent that the record raises the issue of 
whether the Veteran had a left knee disability that preceded 
his entrance to service, service connection through 
aggravation thereof is not for application.  As a left knee 
condition was not diagnosed or noted upon entrance 
examination, the Veteran's left knee is presumed sound at 
entry.  Besides the reported history of pre-service pain at 
discharge, there is no other evidence suggesting a 
preexisting disability of the left knee.  Furthermore, a mere 
self-report of symptoms prior to service does not constitute 
clear and unmistakable evidence of a preexisting condition.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding 
that a veteran's self-report that he had previously suffered 
from "depression or excessive worry" prior to service was 
insufficient to rebut the presumption of soundness as was 
found in 38 U.S.C.A § 1111).  Consequently, the Board 
concludes that the presumption of soundness applies.

The Board further concludes that service connection on a 
direct basis is not established.  The Veteran's service 
treatment records contain no complaints of knee problems, 
other than the history noted at separation, or diagnosis of 
any knee disability.  While he did report a history of pain 
at separation, his left knee clinical evaluation was normal 
at discharge.  Moreover, there is no medical or lay evidence 
pertaining to the left knee until July 2006, when the Veteran 
complained of intermittent knee pain.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  The Veteran has not alleged a 
continuity of symptomatology since service, and no competent 
medical evidence has otherwise attributed a left knee 
disability directly to service.  The Veteran solely asserts 
that he has a left knee disability secondary to his service-
connected DJD of the left hip with possible avascular 
necrosis.  Consequently, the Board finds that the weight of 
the evidence is against granting service connection on a 
direct basis.  

In terms of secondary service connection, the Board notes the 
apparently favorable March 2007 opinion from the Gundersen 
Clinic.  However, the Board also notes that it fails to 
address any pathology, but rather only pain.  Although the 
Veteran's service-connected DJD of the left hip with possible 
avascular necrosis may have caused knee pain, pain, as noted 
above, is not a disability.  Id.  Indeed, this opinion notes 
no significant pathology to account for the Veteran's 
complaint of left knee pain.  Accordingly, this opinion has 
very little probative value.

Likewise, the Board has also considered the opinion of the 
July 2007 VA examiner.  However, this opinion does not 
suggest that there has been a permanent aggravation of a left 
knee disability by the Veteran's service-connected DJD of the 
left hip with possible avascular necrosis.  A reading of the 
examination report clearly shows that the examiner felt that 
a left knee disability, i.e. tendonitis, was an acute and 
intermittent condition that was only temporarily aggravated.  
Thus, the Board finds the more probative opinion to be that 
of the August 2007 VA examiner, who clearly and specifically 
explained that the Veteran's knee disability had not worsened 
beyond the natural progress of the disease as a consequence 
of the service-connected hip disability.  See 38 C.F.R. 
§ 3.310(b).

In sum, the most probative evidence of record indicates that 
the Veteran has a left knee disability that was not incurred 
in service, or either caused or aggravated by his service-
connected left hip disability.  The Veteran, as a lay person, 
is competent to describe symptoms, and to this extent, his 
own assertions are entitled to some probative weight.  
However, he not competent to opine on the underlying etiology 
of his knee disability, which obviously requires medical 
expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, the Board finds 
that the opinion of the August 2007 VA examiner far outweighs 
the Veteran's own lay assertions.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that it must be denied.  


ORDER

Entitlement to service connection for left knee tendonitis, 
to include as secondary to service-connected degenerative 
arthritis of the left hip with possible avascular necrosis, 
is denied.


REMAND

Apparently prior to certification of the present appeal to 
the Board the Veteran submitted an article pertaining to 
noise-induced hearing loss in Army helicopter pilots along 
with a written statement to the RO.  The Veteran did not 
waive initial RO consideration of this evidence and it 
appears pertinent to his claim for service connection of 
bilateral hearing loss.  See 38 C.F.R. § 20.1304(c).  He has 
related having frequently flown in helicopters during his 
Vietnam service.  As such this evidence must be returned for 
consideration, and if any benefit sought remains denied, for 
issuance of a supplemental statement of the case.  See 38 
C.F.R. § 19.31 (2009).

Medical evidence of record indicates that the Veteran's 
claimed tinnitus may be attributable to the same etiology of 
bilateral hearing loss.  See February 2006 report of VA 
audiologic examination.  Therefore, the Board finds that the 
claim of entitlement to service connection for tinnitus 
should also be readjudicated with consideration of this new 
evidence.

With respect to the reopened claim for service connection of 
a low back disability, and for an increased initial 
evaluation of DJD of the left hip with possible avascular 
necrosis, in a statement received at the RO in November 2009, 
the Veteran indicated that he desired VA's assistance in 
obtaining evidence.  He related that he would "sign a form 
allowing [VA] to request copies" of records pertaining to 
his lumbar spine and left hip.  Upon remand, the AMC/RO 
should attempt to secure a release from the Veteran in 
furtherance of obtaining this evidence and attempt to obtain 
any records for which he executes a release.  The Veteran 
should be advised of the necessity of executing a release and 
that he may submit this evidence on his own.  

Accordingly, the case is REMANDED for the following action:

1.  In furtherance of developing his 
claims for service connection of a low 
back disability and an increased 
evaluation for his left hip disability, 
forward the Veteran a VA Form 21-4142 
(Authorization and Consent to Release 
Information to VA) for his execution and 
inform him of the necessity of executing 
this release and the consequences of 
failing to cooperate with VA's reasonable 
efforts to obtain private medical records.  
If the Veteran returns the release, 
attempt to obtain these records.  The 
Veteran should also be notified that he 
may submit this evidence.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the AMC/RO on the basis of any 
additional evidence.  If any benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


